Citation Nr: 0526905	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  03-30 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for Lyme disease.

2.  Entitlement to service connection for degenerative joint 
disease of the shoulders, elbows, hands, knees and ankles, to 
include on a secondary basis.

3.  Entitlement to service connection for ventricular 
bigeminy, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The veteran served on active duty in the United States Navy 
from June 1975 to June 1979.  Thereafter, he served in the 
National Guard from June 1979 to May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Muskogee, Oklahoma Department of Veterans Affairs (VA) 
Regional Office (RO).  

In April 2004, a hearing before the undersigned acting 
Veterans Law Judge was held at the RO.  A transcript of this 
hearing is of record.

During the April 2004 hearing, the veteran's representative 
raised the issue of entitlement to service connection for 
psychiatric disorder.  Since this issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he currently has Lyme disease, to 
include residual joint and heart problems, as a result of a 
tick bite incurred during his military service.  The evidence 
of record notes that the veteran was treated for a tick bite 
during field training in May 1998.  Thereafter, in August 
1998, the veteran was seen with complaints of joint pain.  
Post-service medical records note that the veteran was 
diagnosed with ventricular bigeminy in August 1999.

The Board notes that the veteran has not undergone a VA 
medical examination specifically for the purpose of 
determining the etiology of any currently diagnosed Lyme 
disease, to include any residuals thereof.  Therefore, 
additional VA examination is necessary.  See 38 U.S.C.A. § 
5103A (West 2002).  Prior to the examination, any available, 
outstanding treatment records should be obtained.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the AMC, in Washington, D.C., for the following 
actions:

1.  The RO should undertake appropriate 
development to obtain a copy of any 
medical records, not already of record, 
including relevant treatment records from 
Dr. Woodruff, as noted by the veteran 
during the April 2004 travel Board 
hearing.

2.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran and his representative, it should 
so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a physician with appropriate expertise 
to determine the etiology of any Lyme 
disease, to include any secondary 
degenerative joint disease of the 
shoulders, elbows, hands, knees and 
ankles, and ventricular bigeminy 
(irregular heartbeat).  The veteran 
should be properly notified of the 
examination and of the consequences of 
his failure to appear.  The claims file, 
to include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

Following examination of the veteran, 
review of his pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should provide 
the opinions concerning the following:

a.  Is it as at least as likely as not 
that any currently diagnosed Lyme disease 
is related to the veteran's military 
service?

b.  Is it as least as likely as not that 
any currently diagnosed degenerative 
joint disease of the shoulders, elbows, 
hands, knees and ankles is related to the 
veteran's military service?  Is it as at 
least as likely as not that any currently 
diagnosed degenerative joint disease of 
the shoulders, elbows, hands, knees and 
ankles was caused or chronically worsened 
by the veteran's Lyme disease?

c.  Is it as least as likely as not that 
any currently diagnosed ventricular 
bigeminy is related to the veteran's 
military service?  Is it as at least as 
likely as not that any currently 
diagnosed ventricular bigeminy was caused 
or chronically worsened by the veteran's 
Lyme disease?

The examiner should also set forth the 
complete rationale for all opinions 
expressed.

4.  The RO should then readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

